Name: 92/471/EEC: Commission Decision of 2 September 1992 concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  cooperation policy;  health;  trade
 Date Published: 1992-09-15

 Avis juridique important|31992D047192/471/EEC: Commission Decision of 2 September 1992 concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries Official Journal L 270 , 15/09/1992 P. 0027 - 0034 Finnish special edition: Chapter 3 Volume 45 P. 0076 Swedish special edition: Chapter 3 Volume 45 P. 0076 COMMISSION DECISION of 2 September 1992 concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries (92/471/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), as amended by Directive 90/425/EEC (2), and in particular Articles 9 and 10 thereof, Whereas the list of third countries from which Member States are permitted to import bovine embryos has been established by Commission Decision 91/270/EEC (3); Whereas Commission Decision 92/452/EEC (4) establishes the list of embryo collection teams for certain third countries; whereas Decision 92/452/EEC will be completed in due course with new information for other third countries; Whereas it is necessary to lay down the animal health conditions and veterinary certification required for imports of bovine embryos from third countries; Whereas the competent authorities of the third country in which the embryos intended for export to the Community were collected have undertaken to ensure that such embryos have been collected and processed by approved and supervised embryo collection teams, that they have been obtained from animals of satisfactory health status, that they have been stored and transported in accordance with the rules which preserve their health status and are accompanied during transport by an animal health certificate in order to ensure that this obligation has been fulfilled; Whereas the competent veterinary authorities of the third countries on the list have undertaken to notify the Commission and the Member States by telex or telefax within 24 hours of the confirmation of the occurrence of any of the following diseases: rinderpest, foot-and-mouth disease, contagious bovine pleuropneumonia, bluetongue, epizootic haemorrhagic disease, Rift Valley fever and contagious vesicular stomatitis or the adoption of vaccination against them; Whereas the animal health situation in the third countries on the list is satisfactory from the point of view of import of bovine embryos; whereas the veterinary services in these countries are well-structured and organized; Whereas the animal health certificate is adapted to cater for the animal health situation in individual third countries; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of bovine embryos conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, Part I. This certificate must accompany consignments of embryos coming from third countries or parts of third countries listed in Annex A, Part II. 2. Member States shall authorize the importation of bovine embryos conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, Part I. This certificate must accompany consignments of embryos coming from third countries or parts of third countries listed in Annex B, Part II. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 19. 10. 1989, p. 1. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 134, 29. 5. 1991, p. 56. (4) OJ No L 250, 29. 8. 1992, p. 40. ANNEX A PART I 1. Consignor (name and full address) ANIMAL HEALTH CERTIFICATE No ORIGINAL 2. Third country of collection 3. Consignee (name and full address) NOTES (a) A separate certificate must be issued for each consignment of embryos (b) The original of this certificate must accompany the consignment to the place of destination 6. Place of loading 8. Means of transport 9. Place and Member State of destination 11. Number and codemark of embryo containers 4. COMPETENT AUTHORITY 5. COMPETENT LOCAL AUTHORITY 7. Name and address of embryo collection team 10. Registration number of embryo collection team 12. Identification of consignment (a) Number of embryos (b) Date(s) of collection (c) Breed 13. I, the undersigned official veterinarian of the Government of , (name of exporting third country) certify that: 1. the embryo collection team identified above: - is approved in Decision 92/452/EEC in accordance with Chapter I of Annex A to Directive 89/556/EEC, - carried out the collection, processing, storing and transport of the embryos described above in accordance with Chapter II of Annex A to Directive 89/556/EEC, - is subjected at least twice per year to inspection by an official veterinarian of the central veterinary authority of ; (name of third country) 2. according to official findings (name of exporting country) has: (a) been free during 12 months immediately prior to collection of the embryos to be exported from rinderpest; (b) either (1): (i) been free from foot-and-mouth disease during the 12 months immediately prior to collection of the embryos to be exported and does not practise vaccination against it or (ii) has not been free from foot-and-mouth disease for the 12 months immediately prior to the collection of the embryos and/or practises vaccination against it and - the donor animals come from a holding in which no animal has been vaccinated against foot-and-mouth disease during the 30 days prior to collection, and - the embryos have been stored in approved conditions for a minimum period of 30 days immediately after collection; (c) either (1): (i) been free from bluetongue and epizootic haemorrhagic disease (EHD) for the 12 months immediately prior to collection of the embryos to be exported and does not practise vaccination against them or (ii) has not been free from bluetongue and epizootic haemorrhagic disease (EHD) for the 12 months immediately prior to collection of the embryos to be exported and/or practises vaccination against them and - the embryos have been stored in approved conditions for a minimum period of 30 days immediately after collection, and - the donor female was subjected with negative results to a competitive Elisa for bluetongue antibodies, an agar gel immuno diffusion test and a serum neutralization test for epizootic haemorrhagic disease antibodies on a blood sample taken not less than 21 days following collection; 3. (a) the premises on which the embryos were collected and processed was at the time of collection situated in the centre of an area of 20 km diameter on which according to official findings there had been no incidence of foot-and-mouth disease, bluetongue, epizootic haemorrhagic disease, contagious vesicular stomatitis, Rift Valley fever or contagious bovine pleuropneumonia for 30 days immediately prior to collection and in the case of embryos certified under 2 (b) (ii) and (c) (ii) for 30 days after collection; (b) between the time of collection of the embryos to be exported and their dispatch, they were stored continuously in approved premises which were situated in the centre of an area of 20 km in diameter in which according to official findings there was no incidence of foot-and-mouth disease, contagious vesicular stomatitis or Rift Valley fever; 4. the donor females: (a) during the 30 days immediately prior to collection of the embryos to be exported, were located in premises situated in the centre of an area of 20 km in diameter in which according to official findings there was no incidence of foot-and-mouth disease, blue tongue, epizootic haemorrhagic disease, contagious vesicular stomatitis, Rift Valley fever or contagious bovine pleuropneumonia; (b) were artificially inseminated with semen from a bull which at the time of collection of the semen was standing at a semen collection centre officially approved under Council Directive 88/407/EEC (2) or any subsequent decision; (c) showed no clinical sign of disease on the day of collection; (d) have spent the six months immediately prior to collection in the territory of in a maximum of two herds which are: (name of exporting country) - free from tuberculosis, - free from brucellosis, - free from enzootic bovine leukosis or a herd or herds which has/have shown no clinical signs of enzootic bovine leukosis during the previous three years, - a herd or herds which has/have shown no clinical sign of infectious bovine rhinotracheitis/infectious pustular vulvo-vaginitis during the previous 12 months. Done at Stamp Signature Name and qualification (in block letters): (1) Delete as appropriate. (2) OJ No L 194, 22. 7. 1988, p. 10. Note: This certificate must be: (a) drawn up in at least the official language of the Member State of destination and the Member State where the embryos will enter Community territory; (b) made out to a single consignee; (c) accompany the embryos in the original. (1) OJ No L 95, 13. 4. 1988, p. 21. PART II List of countries approved to use the model animal health certificate at Part I of Annex A Austria Bosnia-Herzegovina Canada - In respect of that part of Canada described as the 'Okanagan area of British Columbia' and defined in the Annex to Commission Decision 88/212/EEC (1); paragraph 2 (c) (ii) must be certified. Croatia Czechoslovakia Finland Hungary Israel New Zealand Norway Poland Romania Slovenia Sweden Switzerland United States of America Yugoslav Republics of Serbia, Montenegro and Macedonia ANNEX A PART I 1. Consignor (name and full address) ANIMAL HEALTH CERTIFICATE No ORIGINAL 2. Third country of collection 3. Consignee (name and full address) NOTES (a) A separate certificate must be issued for each consignment of embryos (b) The original of this certificate must accompany the consignment to the place of destination 6. Place of loading 8. Means of transport 9. Place and Member State of destination 11. Number and codemark of embryo containers 4. COMPETENT AUTHORITY 5. COMPETENT LOCAL AUTHORITY 7. Name and address of embryo collection team 10. Registration number of embryo collection team 12. Identification of consignment (a) Number of embryos (b) Date(s) of collection (c) Breed 13. I, the undersigned official veterinarian of the Government of , (name of exporting third country) certify that: 1. the embryo collection team identified above: - is approved in Decision 92/452/EEC in accordance with Chapter I of Annex A to Directive 89/556/EEC, - carried out the collection, processing, storing and transport of the embryos described above in accordance with Chapter II of Annex A to Directive 89/556/EEC, - is subjected at least twice per year to inspection by an official veterinarian of the central veterinary authority of ; (name of third country) 2. according to official findings (name of exporting country) has: (a) been free during 12 months immediately prior to collection of the embryos to be exported from rinderpest; (b) either (1): (i) been free from foot-and-mouth disease during the 12 months immediately prior to collection of the embryos to be exported and does not practise vaccination against it or (ii) has not been free from foot-and-mouth disease for the 12 months immediately prior to the collection of the embryos and/or practises vaccination against it and - the donor animals come from a holding in which no animal has been vaccinated against foot-and-mouth disease during the 30 days prior to collection, and - the embryos have been stored in approved conditions for a minimum period of 30 days immediately after collection; (c) either (1): (i) been free from bluetongue and epizootic haemorrhagic disease (EHD) for the 12 months immediately prior to collection of the embryos to be exported and does not practise vaccination against them or (ii) has not been free from bluetongue and epizootic haemorrhagic disease (EHD) for the 12 months immediately prior to collection of the embryos to be exported and/or practises vaccination against them and - the embryos have been stored in approved conditions for a minimum period of 30 days immediately after collection, and - the donor female was subjected with negative results to a competitive Elisa for bluetongue antibodies, an agar gel immuno diffusion test and a serum neutralization test for epizootic haemorrhagic disease antibodies on a blood sample taken not less than 21 days following collection; 3. (a) the premises on which the embryos were collected and processed was at the time of collection situated in the centre of an area of 20 km diameter on which according to official findings there had been no incidence of foot-and-mouth disease, bluetongue, epizootic haemorrhagic disease, contagious vesicular stomatitis, Rift Valley fever or contagious bovine pleuropneumonia for 30 days immediately prior to collection and in the case of embryos certified under 2 (b) (ii) and (c) (ii) for 30 days after collection; (b) between the time of collection of the embryos to be exported and their dispatch, they were stored continuously in approved premises which were situated in the centre of an area of 20 km in diameter in which according to official findings there was no incidence of foot-and-mouth disease, contagious vesicular stomatitis or Rift Valley fever; 4. the donor females: (a) during the 30 days immediately prior to collection of the embryos to be exported, were located in premises situated in the centre of an area of 20 km in diameter in which according to official findings there was no incidence of foot-and-mouth disease, blue tongue, epizootic haemorrhagic disease, contagious vesicular stomatitis, Rift Valley fever or contagious bovine pleuropneumonia; (b) were artificially inseminated with semen from a bull which at the time of collection of the semen was standing at a semen collection centre officially approved under Council Directive 88/407/EEC (2) or any subsequent decision; (c) showed no clinical sign of disease on the day of collection; (d) have spent the six months immediately prior to collection in the territory of in a maximum of two herds which are: (name of exporting country) - free from tuberculosis, - free from brucellosis, - free from enzootic bovine leukosis or a herd or herds which has/have shown no clinical signs of enzootic bovine leukosis during the previous three years, - a herd or herds which has/have shown no clinical sign of infectious bovine rhinotracheitis/infectious pustular vulvo-vaginitis during the previous 12 months. Done at Stamp Signature Name and qualification (in block letters): (1) Delete as appropriate. (2) OJ No L 194, 22. 7. 1988, p. 10. Note: This certificate must be: (a) drawn up in at least the official language of the Member State of destination and the Member State where the embryos will enter Community territory; (b) made out to a single consignee; (c) accompany the embryos in the original. (1) OJ No L 95, 13. 4. 1988, p. 21. PART II List of countries approved to use the model animal health certificate at Part I of Annex A Austria Bosnia-Herzegovina Canada - In respect of that part of Canada described as the 'Okanagan area of British Columbia' and defined in the Annex to Commission Decision 88/212/EEC (1); paragraph 2 (c) (ii) must be certified. Croatia Czechoslovakia Finland Hungary Israel New Zealand Norway Poland Romania Slovenia Sweden Switzerland United States of America Yugoslav Republics of Serbia, Montenegro and Macedonia ANNEX B PART I 1. Consignor (name and full address) ANIMAL HEALTH CERTIFICATE No ORIGINAL 2. Third country of collection 3. Consignee (name and full address) NOTES (a) A separate certificate must be issued for each consignment of embryos (b) The original of this certificate must accompany the consignment to the place of destination 6. Place of loading 8. Means of transport 9. Place and Member State of destination 11. Number and codemark of embryo containers 4. COMPETENT AUTHORITY 5. COMPETENT LOCAL AUTHORITY 7. Name and address of embryo collection team 10. Registration number of embryo collection team 12. Identification of consignment (a) Number of embryos (b) Date(s) of collection (c) Breed 13. I, the undersigned official veterinarian of the Government of , (name of exporting third country) certify that: 1. the embryo collection team identified above: - is approved in Decision 92/452/EEC in accordance with Chapter I of Annex A to Directive 89/556/EEC, - carried out the collection, processing, storing and transport of the embryos described above in accordance with Chapter II of Annex A to Directive 89/556/EEC, - is subjected at least twice per year to inspection by an official veterinarian of the central veterinary authority of ; (name of third country) 2. according to official findings (name of exporting country) has: (a) been free during 12 months immediately prior to collection of the embryos to be exported from rinderpest; (b) either (1): (i) been free from foot-and-mouth disease during the 12 months immediately prior to collection of the embryos to be exported and does not practise vaccination against it or (ii) has not been free from foot-and-mouth disease for the 12 months immediately prior to the collection of the embryos and/or practises vaccination against it and - the donor animals come from a holding in which no animal has been vaccinated against foot-and-mouth disease during the 30 days prior to collection, and - the embryos have been stored in approved conditions for a minimum period of 30 days immediately after collection; (c) either (1): (i) been free from bluetongue and epizootic haemorrhagic disease (EHD) for the 12 months immediately prior to collection of the embryos to be exported and does not practise vaccination against them or (ii) has not been free from bluetongue and epizootic haemorrhagic disease (EHD) for the 12 months immediately prior to collection of the embryos to be exported and/or practises vaccination against them and - the embryos have been stored in approved conditions for a minimum period of 30 days immediately after collection, and - the donor female was subjected with negative results to a competitive Elisa for bluetongue antibodies, an agar gel immuno diffusion test and a serum neutralization test for epizootic haemorrhagic disease antibodies on a blood sample taken not less than 21 days following collection; 3. (a) the premises on which the embryos were collected and processed was at the time of collection situated in the centre of an area of 20 km diameter on which according to official findings there had been no incidence of foot-and-mouth disease, bluetongue, epizootic haemorrhagic disease, contagious vesicular stomatitis, Rift Valley fever or contagious bovine pleuropneumonia for 30 days immediately prior to collection and in the case of embryos certified under 2 (b) (ii) and (c) (ii) for 30 days after collection; (b) between the time of collection of the embryos to be exported and their dispatch, they were stored continuously in approved premises which were situated in the centre of an area of 20 km in diameter in which according to official findings there was no incidence of foot-and-mouth disease, contagious vesicular stomatitis or Rift Valley fever; 4. the donor females: (a) during the 30 days immediately prior to collection of the embryos to be exported, were located in premises situated in the centre of an area of 20 km in diameter in which according to official findings there was no incidence of foot-and-mouth disease, blue tongue, epizootic haemorrhagic disease, contagious vesicular stomatitis, Rift Valley fever or contagious bovine pleuropneumonia; (b) were artificially inseminated with semen from a bull which at the time of collection of the semen was standing at a semen collection centre officially approved under Council Directive 88/407/EEC (2) or any subsequent decision; (c) showed no clinical sign of disease on the day of collection; (d) have spent the six months immediately prior to collection in the territory of in a maximum of two herds which are: (name of exporting country) - freefrom tuberculosis, - free from brucellosis, - free from enzootic bovine leukosis or a herd or herds which has/have shown no clinical signs of enzootic bovine leukosis during the previous three years, - a herd or herds which has/have shown no clinical sign of infectious bovine rhinotracheitis/infectious pustular vulvo-vaginitis during the previous 12 months; (e) were subjected with negative results to a serum neutralization test for Akabane on a blood sample taken not less than 21 days after collection. Done at Stamp Signature Name and qualification (in block letters): (1) Delete as appropriate. (2) OJ No L 194, 22. 7. 1988, p. 10. Note: This certificate must be: (a) drawn up in at least the official language of the Member State of destination and the Member State where the embryos will enter Community territory; (b) made out to a single consignee; (c) accompany the embryos in the original. PART II List of countries approved to use the model animal health certificate at Part I of Annex B Australia